

111 S598 IS: Public Housing Emergency Response Act
U.S. Senate
2021-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 598IN THE SENATE OF THE UNITED STATESMarch 4, 2021Ms. Warren (for herself, Mr. Sanders, Mr. Durbin, Mr. Blumenthal, Mrs. Gillibrand, Mrs. Murray, Mr. Booker, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo authorize additional monies to the Public Housing Capital Fund of the Department of Housing and Urban Development, and for other purposes.1.Short titleThis Act may be cited as the Public Housing Emergency Response Act.2.FindingsThe Congress finds the following:(1)Housing is a foundational determinant of health and has been recognized as such since the early days of public health.(2)Poor housing conditions contribute to a broad range of infectious diseases, chronic diseases, injuries, childhood development complications, nutrition issues, and mental health challenges.(3)The United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) charges the Department of Housing and Urban Development (referred to in this section as HUD) with providing individuals with a decent, safe, and affordable place to live, including individuals who live in public housing.(4)While public housing is a federally created program overseen by HUD, the properties are owned and managed at the local level by quasi-governmental public housing authorities under contract with the Federal Government.(5)Thus, the public housing program is governed in part by Federal rules and regulations and in part by policies enacted at the local level.(6)In enacting the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.), Congress sought to address the needs of low-income individuals through public housing. At the time of enactment of that Act, the housing stock of the United States was of very poor quality. Public housing was a significant improvement for individuals who had access to it. (7)However, over the years the living conditions in public housing began to deteriorate as the operational needs of the units and costs necessary to remedy major capital deficiencies began to outpace the level of funding provided by the Federal Government and the rent contributions of residents.(8)By 1990, no significant investment in housing affordable to the lowest-income individuals had been made by the Federal Government in more than 30 years.(9)In 1998, the enactment of the Quality Housing and Work Responsibility Act of 1998 (title V of Public Law 105–276; 112 Stat. 2518) prohibited public housing authorities from using any Federal capital funding or operating funding to develop net new housing.(10)More than a decade after the enactment of the Quality Housing and Work Responsibility Act of 1998 (title V of Public Law 105–276; 112 Stat. 2518), the number of public housing units in the United States began to steadily decline, as more units were torn down than rebuilt.(11)With the exception of an infusion of funding from the economic stimulus legislation in 2009—the American Recovery and Reinvestment Act (Public Law 111–5; 123 Stat. 115)—Federal capital funding has remained relatively level for more than a decade, despite an increasing backlog in unmet capital needs.(12)Today, there are approximately 1,200,000 units of public housing across the United States receiving Federal funding. The largest public housing authority in the United States, the New York City Housing Authority, houses approximately 362,000 residents in 302 developments across New York City.(13)The Public Housing Capital Fund of the Department of Housing and Urban Development remains the primary source of funding public housing authorities rely on to address necessary infrastructure upgrades and repairs.(14)As of October 2019, the national public housing capital repairs backlog was estimated to stand at more than $70,000,000,000.(15)Federal disinvestment in public housing has forced many residents to live in accelerating substandard living conditions. For example, the New York City Housing Authority has a capital repair backlog currently estimated at more than $40,000,000,000. New York City Housing Authority residents suffer from a consistent lack of hot water, insufficient heat during the winter months, rodent and insect infestations, broken elevators, and widespread and recurring lead and mold problems.(16)Substandard housing conditions, such as poor ventilation, pest infestations, and water leaks, are directly associated with the development and exacerbation of respiratory diseases like asthma.(17)The Centers for Disease Control and Prevention has made clear that no level of lead poisoning is safe. Lead poisoning can result in irreversible brain damage and affects every major bodily system. At high levels, lead poisoning can cause anemia, multi-organ damage, seizures, coma, and death in children. Even with the lowest levels of lead exposure, children experience physical, cognitive, and neurobehavioral impairment, as well as lower IQ levels, lower class standing in high school, greater absenteeism, lower vocabulary and grammatical-reasoning scores, and poorer hand-eye coordination relative to other children.(18)Exposure to cold indoor temperatures is associated with increased risk of cardiovascular disease.(19)Due to its aging infrastructure, the living conditions in public housing are causing severe health consequences for public housing residents throughout the United States, including asthma, respiratory illness, and elevated blood lead levels.(20)For example, one leading study found that children living in public housing have higher odds of asthma than children living in all types of private housing, even after adjusting for individual risk factors, including ethnicity and race, living in a low-income household, and living in a low-income community.(21)The rise of the COVID–19 pandemic has introduced a new level of risk into society in the United States.(22)Poor housing conditions have been linked with worse health outcomes and infectious disease spread. One leading study found that counties with a higher percentage of households with poor housing had a higher incidence of, and mortality associated with, COVID–19 and recommended targeted health policies to support individuals living in poor housing conditions in order to mitigate adverse outcomes associated with COVID–19.(23)This is a fixable public health crisis. Federal disinvestment in public housing has consequences, and aging infrastructure is, in many cases, the root cause of many of the health issues described in this section for residents.(24)Therefore, it is necessary to reinvest in public housing, provide the money needed to fulfill outstanding capital needs, and to again ensure that all people of the United States have a decent home and suitable living environment, as is the charge of HUD.3.Authorization of appropriationsThere are authorized to be appropriated for assistance from the Public Housing Capital Fund under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)) $70,000,000,000, which—(1)shall remain available until expended; and(2)notwithstanding subsections (c)(1) and (d)(2) of such section 9, shall be allocated to public housing agencies based on the extent of the capital needs of those public housing agencies, as determined according to the most recent physical needs assessment required under section 905.300(a) of title 24, Code of Federal Regulations, of each public housing agency.